Title: To Benjamin Franklin from Thomas Hancock, 10 August 1741
From: Hancock, Thomas
To: Franklin, Benjamin


Mr. Benja. Franklin
Sir
Boston Augt. 10th. 1741
Inclosed you have Coppys of Seven note of hand from Sundry Persons who have Since Run away in my Debt, and I am Told are Gon Towards Philadelphia the Jerseys and Penciliania. I have therefore Taken the Freedom per this Opportunity to ask the Favor of you to make Inquiery after the within named Gentry, and if to be found pray Secure them, or Oblige ’em to pay the money. In Case you meet with any and find it necessary to have the original notes of hand write to me and they Shall be Sent you. As you are in the Post office I Thought you would be the most likely to hear off or meet with Some of them. Intreat you to pursue Such measures as you think may be necessary in finding them, and for your Trouble (if you will be So Kind as to undertake for me) I oblige myself to allow you one Quarter part of whatever Sum you obtain for me of the Inclosed notes. You’l please to write me if any Success, being the needfull Concludes Sir your very humble Servant
T H
[On reverse:]
James Question is an old man much pock broken.
Thos. Thompson is a tall young man, about 21 years.
Willm. Houston an old man of the Kingdom of I[relan]d.
Willm. Maxwell is a Lusty man about 30 years of Age.
Valentine Downing a Little man with one hand.
Charles Mackay an old man.
 Endorsed: To Benj. Franklin Augst. 10. 1741
